DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to claims filled 3/17/2021 have been entered and the action follows:

Allowable Subject Matter
Claims 1-4, 7-12, 15-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments and persuasive arguments filled on 3/17/2021 (see Remarks) all rejections to claims are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach automated driving (AD) system for estimating velocity of an autonomous vehicle and state information of a surrounding vehicle, that includes, determining the state information of the surrounding vehicle based on the ground plane estimation and the 3D bounding box; and determining the velocity of the autonomous vehicle based on an immovable object relative to the autonomous vehicle, wherein an operation of the autonomous vehicle is controlled based on at least one of the state information or the velocity of the autonomous vehicles, wherein performing the ground plane estimation comprises updating one or more ground plane coefficients based on changes in the road surface in realtime, wherein updating one or more ground plane coefficients comprises: selecting a plurality of fixed points in a lower portion of the image data that includes the road surface; removing one or more points of the plurality of fixed points that are inappropriate for estimating the ground plane based on which points are outside of the 3D bounding box; and calculating new ground plane coefficients based on remaining ones of the plurality of fixed points, and the processor is further configured to generate a corrected ground plane estimation based on the new ground plane coefficients, in combination with other limitations as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663